Citation Nr: 0612679	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  98-21 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for sinusitis/allergic 
rhinitis and ethmoiditis.

3.  Entitlement to service connection for pharyngitis.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a psychiatric 
disability.

(The issues of service connection for irritable bowel 
syndrome and for a left ankle/heel disability, and whether 
new and material evidence has been received to reopen a 
previously denied claim for service connection for tinnitus, 
are the subject of a separate decision of the Board).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1985 to April 
1988.

These matters initially to the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the RO 
that, in part, denied service connection for a lung 
condition, bronchial asthma, sinusitis, allergic rhinitis, 
ethmoiditis, pharyngitis, headaches, and depression.

In November 2002 and June 2005, the Board remanded the 
matters for clarification of appellate issues and to afford 
the veteran an opportunity for a hearing.

In December 2005, the veteran testified during a hearing 
before the undersigned at the RO.  During and subsequent to 
the hearing, the veteran submitted additional evidence to the 
Board, waiving initial RO consideration of the evidence.  The 
Board accepts that evidence for inclusion in the record.  See 
38 C.F.R. § 20.1304 (2005).

The appeal for service connection for bronchial asthma and a 
psychiatric disability is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and her representative when further action, on 
their part, is required.


FINDINGS OF FACT

1.  The veteran did not have manifestations of bronchial 
asthma in service, and current bronchial asthma is not 
related to a disease or injury in service.

2.  Sinusitis/allergic rhinitis and ethmoiditis had their 
onset in service.

3.  The veteran does not have a current disability manifested 
by pharyngitis. 

4.  The veteran's disability manifested by headaches had its 
onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bronchial asthma 
are not met.  38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).

2.  The criteria for service connection for 
sinusitis/allergic rhinitis and ethmoiditis are met.  
38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3.  The criteria for service connection for pharyngitis are 
not met.  38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

4.  The criteria for service connection for headaches are 
met.  38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claims; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through the May 2004 letter, the RO notified the veteran of 
elements of service connection and the evidence needed to 
establish each element.  This document served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's May 2004 letter notified the veteran of what evidence 
she was responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that VA would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letter 
requested that she provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which she was treated, and notified her that VA 
would request such records on her behalf if she signed a 
release authorizing it to request them.

The May 2004 letter asked her if she had any additional 
evidence to submit, and thereby put her on notice to submit 
information or evidence in her possession.

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The document meeting the VCAA's notice requirements was 
provided to the veteran after the rating actions on appeal.  
The Board finds that, in this case, the delay in issuing the 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication.  Each of her claims was fully developed and re-
adjudicated by an agency of original jurisdiction after 
notice was provided.  Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision for sinusitis/allergic rhinitis 
and ethmoiditis, and for headaches, in that an agency of 
original jurisdiction will address any notice defect with 
respect to the disability rating and effective date elements 
when effectuating each award.  

The Board also finds no prejudice to the veteran in 
proceeding with a denial of service connection for bronchial 
asthma and for pharyngitis, as concluded below, because any 
question as to the appropriate disability rating and 
effective date to be assigned is rendered moot.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  She has also been afforded necessary 
examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claims; and she has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claims, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Analysis 

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

The veteran's November 1984 enlistment examination reflects 
no defects.

Diseases of allergic etiology, including bronchial asthma, 
may not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently. 
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress, nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing. 38 C.F.R. § 3.380 (2005).

A. Sinusitis/Allergic Rhinitis and Ethmoiditis

The veteran contends that her sinusitis/allergic rhinitis and 
ethmoiditis had their onset in service.

Service medical records show that the veteran was first 
treated for nasal congestion in February 1986, and for sinus 
problems and seasonal allergies in June 1987.

The report of a June 1997 VA examination shows a diagnosis of 
chronic allergic rhinitis, and chronic rhinitis and 
ethmoiditis.

The July 1997 VA examination report shows that the veteran 
has had recurrent sinusitis for "a number of years," with 
two to three episodes a year requiring antibiotics.

During an October 2001 VA examination, the veteran reported 
having chronic intermittent nasal congestion since service.  
The examiner diagnosed chronic allergic rhinitis and 
recurrent sinusitis.  The examiner found that the veteran's 
allergic rhinitis and sinusitis were "in continuity with 
symptoms that she was treated for in the service."

The evidence in support of the veteran's claim includes her 
complaints of inservice nasal congestion and a continuity of 
symptomatology since that time, the service medical records 
showing treatment for seasonal allergies and nasal 
congestion, and a competent opinion that the veteran's 
current symptoms are in continuity with symptoms that she was 
treated for in service.

After considering all the evidence of record, the Board finds 
the evidence supports a grant of service connection for 
sinusitis/allergic rhinitis and ethmoiditis.

In reaching this decision, the Board has extended the benefit 
of the doubt to the veteran.  38 U.S.C.A. § 5107.

C.  Pharyngitis

Service medical records show that the veteran was treated for 
complaints of sore throat of two to three days' duration in 
February 1986.  The assessment was upper respiratory 
infection.

The post-service medical records include no evidence of 
recurring pharyngitis.  On VA examination in October 2001, 
the veteran's pharyngeal membranes and structures were 
reported as normal.  

The veteran has not been diagnosed with any disability 
manifested by pharyngitis.

The medical evidence shows no current findings of 
pharyngitis.  As a lay person the veteran would not be 
competent to diagnose in herself.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Accordingly, in the absence of current findings of 
pharyngitis, the preponderance of the evidence is against the 
claim for service connection for pharyngitis, and it is 
denied.
 
D.  Headaches
 
Service medical records show that the veteran was treated for 
headaches in March 1987.

Private medical records show complaints of severe headache 
pain in February 1990.

In June 1990, the veteran reported having an episode of 
headache, nausea, vomiting, diarrhea, and epigastric pain in 
service, and that she continued to have one of these episodes 
yearly since service.

Records again show treatment for headache pain in 1992 and 
1994.

In June 1997, Charles A. Ellis, Jr., M.D., reported that his 
practice had treated the veteran since 1991; and at that 
time, the veteran was diagnosed with questionable migraine 
headaches.

In June 1997, Ibrahim Bahrawy, M.D., reported that he had 
treated the veteran since June 1994 for migraine headaches.

During a July 1997 VA examination, the veteran described her 
headaches as associated with severe irritability, nausea, and 
anorexia.  The veteran had missed many days of work until an 
appropriate treatment regimen was found for her headaches.  

The examiner diagnosed migraine headaches, and noted that the 
veteran's headaches had started in service.

In December 1998, Michael Bralower, M.D., reported that he 
had treated the veteran neurologically since 1994 for 
migraines, with and without aura.

VA treatment records show that, in June 2004, the veteran 
reported having one headache a month, which was severe, plus 
three headaches weekly. 

In January 2006, James Otis, M.D., reported that he had 
treated the veteran for several years for migraine headaches.  
The veteran had reported that her headaches started in 1986, 
and were associated with nausea, vomiting, photophobia, and 
occasional loss of vision.  

The veteran's history was notable for persistent headaches.  
Dr. Otis opined that it was more likely than not that the 
veteran's chronic migraine headaches have a direct 
relationship to her military service.

The Board finds that the evidence in support of the veteran's 
claim includes her complaints of inservice headache pain and 
a continuity of symptomatology since that time, the service 
medical records showing treatment for headaches, and a 
competent opinion that the veteran's migraine headaches are 
related to her military service.

After considering all the evidence of record, the Board finds 
the evidence is in relative equipoise on the question of 
service origin.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

Accordingly, the Board finds that service connection is 
warranted for headaches.  In reaching this decision, the 
Board has extended the benefit of the doubt to the veteran.  
38 U.S.C.A. § 5107.


ORDER

Service connection for sinusitis/allergic rhinitis and 
ethmoiditis is granted.

Service connection for pharyngitis is denied.

Service connection for headaches is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A veteran's report of a continuity of symptomatology can 
satisfy the requirement for evidence that the current 
condition is related to service.  Kowalski v. Nicholson, 19 
Vet App 171 (2005).

Asthma

Service medical records do not document manifestations, 
complaints, or findings of wheezing, shortness of breath, or 
asthma.  

An obstetrical examination (postpartum) in September 1988 
included no findings of asthma.

In February 1996, the veteran received emergency room 
treatment for asthma/bronchitis.

In April 1997, Thomas F. Johnson, M.D., reported that his 
practice had treated the veteran since September 1994, and 
that pulmonary function testing and evaluation revealed the 
veteran had mild bronchial asthma.  There had been no reports 
of symptomatology between the time of service and these 
initial findings.  

During a July 1997 VA examination, the veteran reported a 12-
year history of asthma.  The examiner diagnosed bronchial 
asthma.

The report of an October 2001 VA examination reflects that 
the veteran reported treatment for asthma in service, 
manifested by coughing, wheezing, and shortness of breath; 
and that she had persistent asthmatic symptoms, varying in 
severity, since that time.  Pulmonary function testing was 
conducted.  The examiner diagnosed the veteran with bronchial 
asthma, and noted that her asthma was in continuity with 
symptoms that she was treated for in service.

The veteran contends that she first had problems with asthma 
while pregnant in service in 1988.  A review of the 
obstetrical records in the claims file reflects neither 
findings nor manifestations of asthma.

The veteran's current bronchial asthma is well documented.    

While the October 2001 VA examiner found that the veteran's 
asthma was "in continuity with symptoms" that she reported 
she was treated for in service, the examiner obviously did 
not  review the claims folder, including the normal service 
and post-service medical records.
A competent is needed to determine whether current asthma is 
related to service.

Psychiatric Disorder

The veteran contends that she developed a psychiatric 
disability, to include recurrent depression and anxiety, as 
secondary to being harassed, investigated, and feeling 
ostracized in service, following an April 1987 incident that 
led to the court marshall of her boyfriend.

Medical records document a current major depressive disorder.

The Board notes that service medical records show that the 
veteran complained of anxiety and a nervous jittery stomach 
over boyfriend problems in May 1987.

In October 1998, Ibrahim Bahrawy, M.D., reported that the 
veteran's psychiatric condition had been "exacerbated" 
while serving in the U.S. Air Force, and that the 
exacerbation occurred during the month of April 1987.  While 
Dr. Bahrawy indicated that the veteran has been treated for a 
bipolar disorder, there is no indication as to whether the 
inservice exacerbation of her psychiatric condition was acute 
or had continued post-service, and whether the inservice 
incident was related to any current psychiatric disability.

The Board finds that an examination is needed to determine 
whether the veteran has a current psychiatric disability that 
either had its onset during service or is related to her 
active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2005).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Accordingly, this matter is hereby REMANDED, for the 
following actions:

1.  The veteran should be afforded a VA 
examination for asthma.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.  The examiner should 
provide an opinion as to whether current 
asthma, as likely as not (50 percent 
probability or more), had its onset in 
service or is otherwise related to a 
disease or injury in service.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of any current psychiatric 
disability.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current psychiatric disability had 
its onset in service or is otherwise the 
result of disease or injury during 
service, to specifically include 
consideration of the report of anxiety in 
service.

The examiner should provide a rationale 
for the opinions.

3.  If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
claims file a copy(ies) of any notice(s) 
of the examination(s) sent to the veteran 
by the pertinent VA medical facility.  
The veteran is advised that failure 
without good cause to report for a 
scheduled examination could result in the 
denial of her claim.

4.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claims on appeal.  If 
the benefits sought remain denied, the RO 
or AMC must furnish a supplemental 
statement of the case (SSOC), before 
returning it to the Board, if otherwise 
in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


